 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   STEVEN WAYNE BONILLA,                              Case No.: 19cv1827 LAB (AHG)
12                                    Petitioner,
                                                        ORDER DISMISSING CASE
13   v.                                                 WITHOUT PREJUDICE
14   ANTHONY BATTAGLIA, et al.,
15                                 Respondents.
16
17         Petitioner, a state prisoner proceeding pro se, has filed a document this Court
18   construes as a Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254.1
19                 FAILURE TO SATSIFY FILING FEE REQUIREMENT
20         Petitioner has failed to pay the $5.00 filing fee and has failed to move to proceed in
21   forma pauperis. This Court cannot proceed until Petitioner has either paid the $5.00 filing
22   fee or qualified to proceed in forma pauperis. See Rule 3(a), 28 U.S.C. foll. § 2254.
23
24
25   1
       Because Petitioner is a state prisoner seeking “immediate release” from state custody
     (see Pet. at 3, ECF No. 1), this Court liberally construes the document as a petition for
26   writ of habeas corpus under 28 U.S.C. § 2254. See Erickson v. Pardus, 551 U.S. 89, 94
27   (2007) (per curiam) (“A document filed pro se is ‘to be liberally construed,’ and a ‘pro se
     complaint, however inartfully pleaded, must be held to less stringent standards than
28   formal pleadings drafted by lawyers.’”)

                                                    1
                                                                                19cv1827 LAB (AHG)
 1                                JURISDICTION AND VENUE
 2         A petition for writ of habeas corpus may be filed in the United States District Court
 3   of either the judicial district in which the petitioner is presently confined or the judicial
 4   district in which he was convicted and sentenced. See 28 U.S.C. § 2241(d); Braden v. 30th
 5   Judicial Circuit Court, 410 U.S. 484, 497 (1973). Petitioner is presently confined at San
 6   Quentin State Prison, located in Marin County, which is within the jurisdictional
 7   boundaries of the United States District Court for the Northern District of California. See
 8   28 U.S.C. § 84(a). Although it is not entirely clear, Petitioner appears to be challenging a
 9   conviction from Alameda County because he references Alameda County Superior Court
10   and claims that the prosecutor “committed fraud on the Superior Court.” (See Pet., ECF
11   No. 1 at 1.) Alameda County is also located within the jurisdictional boundaries of the
12   United States District Court for the Northern District of California. See 28 U.S.C. § 84(a).
13   Accordingly, habeas corpus jurisdiction appears to lie in the Northern District and not the
14   Southern District.2
15                           FALIURE TO ALLEGE EXHAUSTION
16         Further, habeas petitioners who wish to challenge either their state court conviction
17   or the length of their confinement in state prison must first exhaust state judicial remedies.
18   28 U.S.C. § 2254(b), (c); Granberry v. Greer, 481 U.S. 129, 133-34 (1987). To exhaust
19   state judicial remedies, a California state prisoner must present the California Supreme
20   Court with a fair opportunity to rule on the merits of every issue raised in his or her federal
21   habeas petition. 28 U.S.C. § 2254(b), (c); Granberry, 481 U.S. at 133-34. Moreover, to
22   properly exhaust state court remedies a petitioner must allege, in state court, how one or
23   more of his or her federal rights have been violated. The Supreme Court in Duncan v.
24
25
26   2
      The Court notes that it appears Petitioner has a petition for writ of habeas corpus
27   pursuant to 28 U.S.C. § 2254 challenging his Alameda County conviction and death
     sentence pending before the United States District Court for the Northern District of
28   California in case number 4:08-CV-00471 YGR.

                                                    2
                                                                                  19cv1827 LAB (AHG)
 1   Henry, 513 U.S. 364 (1995) reasoned: “If state courts are to be given the opportunity to
 2   correct alleged violations of prisoners’ federal rights, they must surely be alerted to the fact
 3   that the prisoners are asserting claims under the United States Constitution.” Id. at 365-66
 4   (emphasis added).      For example, “[i]f a habeas petitioner wishes to claim that an
 5   evidentiary ruling at a state court trial denied him [or her] the due process of law guaranteed
 6   by the Fourteenth Amendment, he [or she] must say so, not only in federal court, but in
 7   state court.” Id. at 366 (emphasis added).
 8         Nowhere on the Petition does Petitioner allege that he raised the claims presented in
 9   his federal petition in the California Supreme Court. If Petitioner has raised his claims in
10   the California Supreme Court he must so specify. “The burden of proving that a claim has
11   been exhausted lies with the petitioner.” Matthews v. Evatt, 105 F.3d 907, 911 (4th Cir.
12   1997); see Breard v. Pruett, 134 F.3d 615, 619 (4th Cir. 1998); Lambert v. Blackwell, 134
13   F.3d 506, 513 (3d Cir. 1997); Oyler v. Allenbrand, 23 F.3d 292, 300 (10th Cir. 1994); Rust
14   v. Zent, 17 F.3d 155, 160 (6th Cir. 1994).
15         Further, the Court cautions Petitioner that under the Antiterrorism and Effective
16   Death Penalty Act of 1996 (AEDPA) a one-year period of limitation shall apply to a
17   petition for a writ of habeas corpus by a person in custody pursuant to the judgment of a
18   State court. The limitation period shall run from the latest of:
19
           (A) the date on which the judgment became final by the conclusion of direct
20
           review or the expiration of the time for seeking such review;
21
           (B) the date on which the impediment to filing an application created by
22
           State action in violation of the Constitution or laws of the United States is
23         removed, if the applicant was prevented from filing by such State action;
24
           (C) the date on which the constitutional right asserted was initially
25         recognized by the Supreme Court, if the right has been newly recognized by
           the Supreme Court and made retroactively applicable to cases on collateral
26
           review; or
27   ///
28   ///

                                                    3
                                                                                   19cv1827 LAB (AHG)
 1           (D) the date on which the factual predicate of the claim or claims presented
            could have been discovered through the exercise of due diligence.
 2
 3   28 U.S.C. § 2244(d)(1)(A)-(D) (West 2006).
 4          The statute of limitations does not run while a properly filed state habeas corpus
 5   petition is pending. 28 U.S.C. § 2244(d)(2); see Nino v. Galaza, 183 F.3d 1003, 1006 (9th
 6   Cir. 1999). But see Artuz v. Bennett, 531 U.S. 4, 8 (2000) (holding that “an application is
 7   ‘properly filed’ when its delivery and acceptance [by the appropriate court officer for
 8   placement into the record] are in compliance with the applicable laws and rules governing
 9   filings.”). However, absent some other basis for tolling, the statute of limitations does run
10   while a federal habeas petition is pending. Duncan v. Walker, 533 U.S. 167, 181-82 (2001).
11          Rule 4 of the Rules Governing Section 2254 Cases provides for summary dismissal
12   of a habeas petition “[i]f it plainly appears from the face of the petition and any exhibits
13   annexed to it that the petitioner is not entitled to relief in the district court . . .” Rule 4, 28
14   U.S.C. foll. § 2254. Here, it appears plain from the Petition that Petitioner is not presently
15   entitled to federal habeas relief because he has not alleged exhaustion of state court
16   remedies.
17                                           CONCLUSION
18          Based on the foregoing, the Court DISMISSES this action without prejudice.
19          IT IS SO ORDERED.
20   Dated: September 27, 2019
21                                                  Hon. Larry Alan Burns
                                                    Chief United States District Judge
22
23
24
25
26
27
28

                                                      4
                                                                                     19cv1827 LAB (AHG)
